183 Ga. App. 407 (1987)
359 S.E.2d 193
LECOUNTE
v.
THE STATE.
74775.
Court of Appeals of Georgia.
Decided June 22, 1987.
John E. Pirkle, for appellant.
Dupont K. Cheney, District Attorney, J. Thomas Durden, Jr., Assistant District Attorney, for appellee.
BANKE, Presiding Judge.
Lecounte appeals his convictions of armed robbery and simple battery. Held:
1. The appellant complains that during the call of the calendar, the district attorney made a prejudicial reference to certain prior conduct on the part of defense counsel. However, the record reveals that defense counsel declined the opportunity either to examine the prospective jurors on this issue or to have corrective instructions given to the jury. "In order to warrant the grant of a mistrial, there is a burden of showing not only error but prejudice." Kennedy v. State, 179 Ga. App. 587, 592 (4) (347 SE2d 604) (1986). The appellant's motion for mistrial was properly denied.
2. The appellant further contends that the state's case was based on the uncorroborated testimony of an alleged accomplice. However, it appears from an examination of the transcript that the testimony of the accomplice, Stewart, was corroborated in several respects. In particular, there was testimony that a ski mask was found in front of the trailer in which the appellant resided; and a police detective with a background in "tracking" identified a footprint found at the crime scene as being similar to the pattern on a tennis shoe found in the appellant's trailer.
"In Georgia the testimony of an accomplice used to convict the accused of a crime must be supported by independent corroborating evidence as to the identity and participation of the accused tending to connect him to the crime or leading to the inference that he is guilty." Eubanks v. State, 240 Ga. 544, 545 (242 SE2d 41) (1978). The necessary corroboration may be by circumstantial evidence. Blalock v. *408 State, 250 Ga. 441, 443 (4) (298 SE2d 477) (1983). Slight corroboration of the evidence is sufficient. Bryant v. State, 179 Ga. App. 653 (347 SE2d 301) (1986). We find ample corroborating evidence in the present case to support the denial of the appellant's motion for a directed verdict of acquittal.
Judgment affirmed. Carley and Benham, JJ., concur.